Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 6/8/2021 has been entered.  Claims 1-5, 7-13, and 15-19 remain pending in the application.  

	Response to Arguments
Applicant’s arguments, see pages 10-11, filed 6/8/2021 with respect to claims 1-5, 7-13, and 15-19 have been fully considered and are persuasive.   

Allowable Subject Matter
Claims 1-5, 7-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 10, and 16, the prior art of record, specifically the prior art Can discloses registering images of tissue spots, those images stained with multiple stains, on a tissue microarray. The prior art Henderson discloses displaying two biomedical images of the same tissue sample side by side in a graphical user interface, the two images stained with different stains. Additional prior art Kamath discloses a system allowing a user to provide, using a graphical user interface, quality scores for biomedical images.  However, none of the prior art cited alone or in combination provides motivation to teach wherein the operation of converting the plurality of preprocessed images to the set of displayable images comprises:
constructing a copy of the common display reference frame and an affine partial mapping for the common display reference frame:
processing the affine partial mapping with a first affine mapping of the preprocessed image to generate a composite mapping: and
generating the displayable image of the set of displayable images, wherein the displayable image includes a set of pixels, and wherein the displayable image is generated based on operations comprising:
for each image pixel of a set of image pixels:
using the composite mapping to map a location of the image pixel to a corresponding location of a pixel in the preprocessed image;
estimating a pixel value for neighboring pixels in the preprocessed image based on the corresponding location; and
designating the estimated pixel value of the neighboring pixels as a pixel value of the image pixel in the context of independent claims 1, 10, and 16.

Regarding dependent claims 2-5, 7-9, 11-13, 15, and 17-19, they are allowable due to their dependency to independent claims 1, 10, and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619